Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  151520(62)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  SHANNON BITTERMAN,                                                                                                   Justices
           Plaintiff-Appellant,
                                                                     SC: 151520
  v                                                                  COA: 319663
                                                                     Saginaw CC: 2013-019397-CZ
  CHERYL D. BOLF,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to file a responsive
  brief to the amicus curiae brief filed by the Michigan Press Association is GRANTED.
  The responsive brief submitted on February 4, 2016, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2016
                                                                                Clerk